Filed 9/25/14 P. v. Osuna CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065880

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD188468)

ANTONIO FORTANEL OSUNA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Kenneth K.

So, Judge. Affirmed.

         Athena Shudde, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         In 2005, Antonio Fortanel Osuna was sentenced to prison for an indeterminate

term of 15 years to life for multiple counts of child molestation (Pen. Code,1 §§ 288,

subd. (a) & 667.61, subds. (b), (c), (e)). The court ordered restitution fines and ordered



1        All further statutory references are to the Penal Code unless otherwise specified.
victim restitution in an amount to be determined. We affirmed the judgment in

November 2006.

       In 2013, a civil judgment was entered against Osuna on behalf of victim M.G. in

the amount of $2,035,000. In 2014, the victim filed a claim for restitution in the criminal

case in the amount set forth in the civil judgment.

       The trial court held a restitution hearing on April 21, 2014. The court determined

jurisdiction had been reserved at the time of the original sentencing for the purpose of

determining the amount of restitution due to the victim. The court thereafter entered a

restitution order in the amount of $2,035,000.

       Osuna filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende), and Anders v. California (1967) 386 U.S. 738 (Anders), indicating

she has been unable to identify any arguable issues for reversal on appeal. Counsel asks

this court to review the record for error as mandated by Wende.

       We advised Osuna he could file his own brief on appeal but he has not responded.

                                STATEMENT OF FACTS

       Two girls under the age of 14 were molested by Osuna over a period of time.

Osuna confessed to the allegations.

                                      DISCUSSION

       As we have noted, appellate counsel has indicated she is unable to identify any

reasonably arguable issue for reversal on appeal. She has asked this court to review the



                                             2
record on appeal. Pursuant to Anders, supra, 386 U.S. 738, counsel has identified the

following possible, but not reasonably arguable issues:

      1. Did the court have jurisdiction to consider a restitution order nine years after

the original sentencing?

      2. Was the original restitution order a sufficient basis for the court to retain

continuing jurisdiction?

      3. Did the court abuse its discretion in setting the amount of restitution?

      4. Did the court abuse its discretion in setting an amount of restitution based on a

civil judgment which included noneconomic damages?

      We have reviewed the entire record pursuant to Wende, supra, 25 Cal.3d 436 and

Anders, supra, 386 U.S. 738, and have not discovered any reasonably arguable issue for

reversal on appeal. Osuna has been represented by competent counsel on this appeal.

                                       DISPOSITION

      The order for restitution entered in 2014 is affirmed.


                                                                   HUFFMAN, Acting P. J.

WE CONCUR:


                  McDONALD, J.


                           IRION, J.




                                             3